Order entered December 16, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01518-CV

                 IN RE NASROLLAH ("JEFF") JAFARZADEH, Realtor

                Original Proceeding from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 366-53521-2012

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE